Exhibit 10.12

Summary of Compensation Payable to Named Executive Officers

Base Salary. The Compensation Committee (the “Committee”) of the Board of
Directors of Yahoo! Inc. (“Yahoo!”) has approved the 2011 base salaries of
Yahoo!’s principal executive officer, principal financial officer, and the other
persons named in the Summary Compensation Table of Yahoo!’s Proxy Statement
filed with the Securities and Exchange Commission on April 29, 2010 who are
currently employed as executive officers by Yahoo! (together, the “Named
Executive Officers”). The following table shows for each of the Named Executive
Officers the annual base salary for 2011, which will become effective on
April 1, 2011 (with the exception of the base salaries for Ms. Bartz and
Mr. Yang, which are unchanged from 2010):

 

Name and Principal Position

   2011
Annual
Base
Salary ($)  

Carol Bartz

Chief Executive Officer

     1,000,000   

Jerry Yang

Chief Yahoo

     1   

Timothy R. Morse

Executive Vice President and Chief Financial Officer

     600,000   

Michael J. Callahan

Executive Vice President, General Counsel and Secretary

     500,000   

Bonus. In addition to receiving a base salary, Yahoo!’s Named Executive Officers
are also generally eligible to receive an annual bonus.

Yahoo!’s Named Executive Officer bonuses for 2011 will be determined under
Yahoo!’s Executive Incentive Plan. The Named Executive Officers’ respective
target bonus opportunities (expressed as a percentage of annual base salary)
under the Executive Incentive Plan for 2011 are as follows: Ms. Bartz - 200%,
Mr. Morse - 120%, and Mr. Callahan - 90%. Mr. Yang will not participate in the
Executive Incentive Plan. The Committee also has the ability to award
discretionary bonuses from time to time in circumstances the Committee
determines to be appropriate.

Long-Term Incentives. The Named Executive Officers are also eligible to receive
equity-based incentives and other awards from time to time at the discretion of
the Committee. Equity-based incentives granted by Yahoo! to the Named Executive
Officers are reported on Form 4 filings with the Securities and Exchange
Commission.